DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed after the initial submission date of the application on 06/21/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 03/18/2021. Claims 1-20 are considered in this office action. Claims 1-4, 7-8, 10, 14, and 17-20 have been amended. Claims 1-20 are pending examination. Objections to claims 2, 14, and 18 have been withdrawn in light of the instant amendments. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Independent claim 1 does not require any particular one of the three functions stated in the limitations, but each respective dependent claim of claims 4, 7, and 10 does require the 
None of the cited references teach the newly amended limitations of the independent claims regarding determining a likelihood for each individual occupant of a plurality of occupants of the vehicle, wherein each likelihood is weighted, and determining which individual occupant is most likely to develop motion sickness

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that independent claim 1 does not require any particular one of the three functions stated in the limitations, but each respective dependent claim of claims 4, 7, and 10 does require the respective feature and in not “merely exemplary” and therefore the claims 4-13 are not indefinite, Examiner respectfully disagrees. While independent claim 1 does not require a particular one of the three functions stated in the limitations, it does require any one of the three functions to be performed. In other words, based on the language of the claim as written, claim 1 requires, responsive to determining the individual occupant most likely to develop motion sickness, the control performing any one of (i) determining an optimized driving route to reduce the causes of motion sickness, (ii) generating a message to at least the individual occupant determined most likely to develop motion sickness, and (iii) generating a display of images for viewing by at least the individual and simultaneously is configured to perform only function (i) (i.e. the control performing function (i) is required). The control, in response to a situation, cannot be configured to both perform one of functions (i), (ii), and (iii) and perform only function (i), thus the claim is rendered indefinite. The above reasoning applies to claim 7 regarding function (ii) and claim 10 regarding function (iii). Therefore, Examiner maintains that the 35 U.S.C. 112(b) rejections of claims 4-13. Examiner suggests amending the claims 4, 7, and 10, with subject matter supported in the specification, to recite more specific situations in which each specific function (i), (ii), or (iii) would be applied, or rewriting 
Applicant’s argument B. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 1, the following newly amended limitations are not properly described in the application as filed and constitute new matter:
“…wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness; and wherein said control, responsive to determining the individual occupant most likely to develop motion sickness, performs a function…” (emphasis added)

Similar amended limitations are recited in independent claims 14 and 18. Par. [0015] lines 12-21 of the instant specification describes the system determining each occupant’s long run tendency to motion sickness as a processing result over multiple vehicle rides for each specific occupant and each occupant’s short run motion sickness assessment for the current ride, and that the occupant with the worst motion sickness assessment may get a higher weight in influencing the vehicle’s driving style and way selection that the other occupants. However, there is nothing in the instant specification that describes the system weighting the likelihood for each individual occupant in response to determining the likelihood of developing motion sickness for each individual occupant, nor is there anything in the instant specification that clearly describes the system determining an individual occupant most likely to develop motion sickness based on the weighted likelihoods. Par. [0013] of the instant specification 
	Claims 2-13, 15-17, and 19-20 are rejected based on rejected base claims 1, 14, and 18, respectively, for the same rationale as recited above.
Regarding claim 4, the newly amended limitation “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control determines an optimized driving route to reduce the causes of motion sickness” (emphasis added) is not properly described in the application as filed and constitutes new matter. Par. [0013] of the instant specification describes the system adapting the driving style of the vehicle and selecting an optimized 
	Claims 5-6 are rejected based on rejected base claim 4 for the same rationale as recited above.
Regarding claims 7 and 17, the newly amended limitation “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a message to at least the individual occupant determined most likely to develop motion sickness” (emphasis added) is not properly described in the application as filed and constitutes new matter. Par. [0016] describes the system generating an alert or message to the occupants for preventing or calming down already present motion sickness of one or more occupants. However, the instant specification fails to provide a description regarding the system control generating a message to the occupants in response to determining the individual occupant most likely to develop motion sickness. Therefore, that above stated amended limitation of the claim recites subject matter that is not adequately described in the originally filed instant application and contains new matter.
	Claim 8 is rejected based on rejected base claim 7 for the same rationale as recited above.
Regarding claims 10 and 20, the newly amended limitation “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a display of images for viewing by the individual occupant determined most likely to develop motion sickness” (emphasis added) is not properly described in the application as filed and constitutes new matter. Par. [0017] describes the system providing the occupants with display of images on monitor screens that show the motion flow of the environmental scene in real time for preventing or calming down already present motion sickness of one or multiple occupants. However, the instant specification fails to provide a description regarding the system control generating a display of images for the occupants in response to determining the individual occupant most likely to develop motion sickness. Therefore, that above stated amended limitation of the claim recites subject matter that is not adequately described in the originally filed instant application and contains new matter.
	Claims 11-13 are rejected based on rejected base claim 10 for the same rationale as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 7, and 10 recite the broad recitation “wherein said control, responsive to determining the individual occupant most likely to develop motion sickness, performs a function selected from the group consisting of (i) determines an optimized driving route to reduce the causes of motion sickness, (ii) generates a message to at least the individual occupant determined most likely to develop motion sickness, and (iii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness” (in claim 1 from which claims 4, 7, and 10 depend), and claim 4 also recites “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control determines an optimized driving route to reduce the causes of motion sickness” which is the narrower statement of the range/limitation; claim 7 also claim 10 also recites “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a display of images for viewing by the individual occupant determined to most likely develop motion sickness” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 5-6, 8-9, and 11-13 are rejected based on rejected base claims 4, 7, and 10, respectively, for the same rational as recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0136842 A1) in view of Yamada (US 2017/0028987 A1), in view of Kobayashi (US 2018/0313663 A1), and further in view of Rober et al. (US 2018/0089900 A1).
Regarding claim 1, Anderson teaches “A vehicular control system (Par. [0005] lines 4-6 teaches a vehicle including sensors and a controller), said vehicular control system comprising: a plurality of sensors disposed in a vehicle and having respective fields of sensing that encompass occupants in the vehicle (Par. [0157] lines 10-19 teaches sensors that determine a degree of motion sickness using physiological sensors that measure galvanic skin response (e.g. measuring sweat) and cameras and/or optical sensors that collect infrared information to determine skin temperature of one or more passengers); a control comprising a processor operable to process data captured by said sensors; wherein said control, responsive at least in part to processing of data captured by said sensors, determines a likelihood for each individual occupant of a plurality of occupants in the vehicle of developing motion sickness (Par. [0156] lines 7-12 and 15-20 teach sensors collecting health, physiological, wellbeing, and/or comfort information from each individual passenger, which is used to determine if a passenger is feeling symptoms of motion sickness and is then used by the vehicle to automatically adjust the vehicle operation; Par. [0157] lines 6-7 teaches the level of motion sickness of the passenger is provided to the vehicle controller; and Par. [0159] lines 1-3 teaches using video monitoring of one or more of the vehicle occupants to determine the likelihood of motion sickness); and wherein, responsive at least in part to determination that an individual occupant is developing motion sickness, said control performs a function selected from the group consisting of (i) determines an optimized driving route to reduce the causes of motion sickness (Par. [0156] lines 18-20 teaches a vehicle automatically adjusting its operation in response to determining a passenger is feeling symptoms of motion sickness, and Par. [0122] lines 2-11 teaches modifying the planned driving route and altering the chosen wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness”; wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness”; and the control “(ii) generates a message to at least the individual occupant determined to most likely develop motion sickness, and (iii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Yamada teaches “wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood (Abstract lines 1-2 and 5-7 teaches a vehicle occupant information acquisition device that includes an acquisition unit which acquire information from the vehicle occupants riding in the vehicle relating to driving suitability of the vehicle occupants (i.e. acquires information relating to the state of the occupant, such as likeliness to develop motion sickness); Par. [0068] lines 1-5 and 9-15 teaches acquiring information representing the physical condition of an occupant (likeliness to develop motion sickness) using a heart rate sensor and images captured by cameras, and applies a weighting of points based on the state of the physical condition (weights each ; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness (Par. [0088] lines 1-6 teaches the autonomous driving control unit calculates the evaluation value of the occupant by adding the respective weightings; and Par. [0090] lines 3-8 and 14-15 teaches the autonomous driving control unit selects and alerts the occupant who is suitable for driving (most likely to develop motion sickness) by displaying the occupants in order from the highest evaluation value, which is the order of highest suitability of driving (most likely to develop motion sickness))” and wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness (Abstract lines 9-13 teaches the microcomputer causes the alert unit to alert one of the vehicle occupants determined to be suitable to drive the vehicle (perform a function) based on the information acquired by the acquisition unit that the occupant has been selected to drive the vehicle (most likely to develop motion sickness); and Par. [0021] lines 1-5 teaches the microcomputer controls the changing unit (performs a function) such that the seat on which the occupant selected by the microcomputer as suitable to drive (most likely to develop motion sickness) is sitting is changed to a position and facing a direction suitable for driving)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to evaluate occupant information acquired by sensors to easily select and alert an occupant most suitable to drive (Yamada, Par. [0016] lines 4-7).
	However, the combination of Anderson and Yamada does not explicitly teach the control “(ii) generates a message to at least the individual occupant determined to most likely develop motion sickness, and (iii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Kobayashi teaches the control “(ii) generates a message to at least the individual occupant determined to most likely develop motion sickness (Fig. 3A, Par. [0053] lines 1-3 and Par. [0054] lines 1-2 teaches controller displaying a warning (generating a message) on a display to the vehicle passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson and Yamada) regarding motion sickness and setting the display to OFF after a lapse of a certain period of time)”.

	The motivation for doing so would be to enable the occupant to be less susceptible to motion sickness (Kobayashi, Par. [0062] lines 7-8).
	However, the combination of Anderson, Yamada, and Kobayashi does not explicitly teach the control “(iii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Rober teaches “(iii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness (Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson, Yamada, and Kobayashi), and Par. [0057] lines 1-10 teaches vehicle sensors monitoring the passenger for signs of motion sickness and if early signs of motion sickness are detected, the VR system alters the virtual experience presented to the passenger)”.

	The motivation for doing so would be to mitigate effects that cause motion sickness (Rober, Par. [0048] lines 19-20).
Regarding claim 2, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 1 above, and further teaches “wherein said control determines a likelihood for each individual occupant of the plurality of occupants in the vehicle of developing motion sickness by processing data selected from the group consisting of (i) the individual occupant’s body and health data, (ii) data pertaining to the pupils opening of the individual occupant, (iii) data pertaining to the skin resistance of the individual occupant, (iv) data pertaining to the cold transpiration of the individual occupant, (v) data pertaining to the body temperature of the individual occupant, and (vi) data pertaining to the heart beat rate of the individual occupant (Anderson, Par. [0156] lines 7-12 and 15-20 teach sensors collecting health, physiological, wellbeing, and/or comfort information from each individual passenger, which is used to determine if a passenger is feeling symptoms of motion sickness and is then used by the vehicle to automatically adjust the vehicle operation, and Par. [0157] lines 10-19 teaches sensors that 
Regarding claim 3, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle is autonomously controlled, and wherein said control provides at least one input to the autonomous vehicle control to reduce the likelihood of motion sickness of one or more of the plurality of occupants of the vehicle 
Regarding claim 4, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 1 above, and further teaches “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control determines an optimized driving route to reduce the causes of motion sickness (Anderson, Par. [0156] lines 18-20 teaches a vehicle automatically adjusting its operation in response to determining a passenger is feeling symptoms of motion sickness, and Par. [0122] lines 2-11 teaches modifying the planned driving route and altering the chosen route in order to avoid motion sickness inducing conditions)”.
Regarding claim 5, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 4 above, and further teaches “wherein said control provides inputs to an autonomous vehicle control that controls the vehicle to follow the determined optimized driving route (Anderson, Par. [0156] lines 18-20 teaches a vehicle automatically adjusting its operation in response to determining a passenger is feeling symptoms of motion sickness, and Par. [0122] lines 2-11 teaches the autonomous vehicle controller modifying the planned driving route and altering the chosen route in order to avoid motion sickness inducing conditions)”.
Regarding claim 7, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 1 above, and further teaches “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a message to at least the individual occupant determined most likely to develop motion sickness (Yamada, Abstract lines 9-13 teaches the microcomputer causes the alert unit to alert one of the vehicle occupants determined to be suitable to drive the vehicle (perform a function) based on the information acquired by the acquisition unit that the occupant has been selected to drive the vehicle (most likely to develop motion sickness); and Par. [0099] lines 5-6 teaches the occupant may be alerted by a voice message or an alert lamp of the like) (Kobayashi, Fig. 3A, Par. [0053] lines 1-3 and Par. [0054] lines 1-2 teaches controller displaying a warning (generating a message) on a display to the vehicle passenger regarding motion sickness and setting the display to OFF after a lapse of a certain period of time)”.
Regarding claim 10, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 1 above, and further teaches “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a display of images for viewing by the individual occupant determined most likely to develop motion sickness (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson, Yamada, and Kobayashi), and Par. [0057] lines 1-10 teaches vehicle sensors monitoring the passenger for signs of motion sickness and if early signs of motion sickness are detected, 
Regarding claim 11, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 10 above, and further teaches “wherein the displayed images provide a display of the exterior scene in real-time (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger)”.
Regarding claim 12, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 11 above, and further teaches “wherein the displayed images are derived from image data captured by an exterior viewing camera of the vehicle (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger)”.
Regarding claim 13, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 11 above, and further teaches “wherein the displayed images are displayed on a display screen in the vehicle and the displayed images are derived from image data captured by an exterior viewing camera of the vehicle, with the exterior viewing camera having a field of view that encompasses an exterior scene that would be viewed by the individual occupant if the viewed display screen and the portion of the vehicle at which it is mounted were transparent (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of 
Regarding claim 18, Anderson teaches “A vehicular control system (Par. [0005] lines 4-6 teaches a vehicle including sensors and a controller), said vehicular control system comprising: a plurality of sensors disposed in a vehicle and having respective fields of sensing that encompass occupants in the vehicle (Par. [0157] lines 10-19 teaches sensors that determine a degree of motion sickness using physiological sensors that measure galvanic skin response (e.g. measuring sweat) and cameras and/or optical sensors that collect infrared information to determine skin temperature of one or more passengers); a control comprising a processor operable to process data captured by said sensors; wherein said control, responsive at least in part to processing of data captured by said sensors, determines a likelihood for each individual occupant of a plurality of occupants in the vehicle of developing motion sickness (Par. [0156] lines 7-12 and 15-20 teach sensors collecting health, physiological, wellbeing, and/or comfort information from each individual passenger, which is used to determine if a passenger is feeling symptoms of motion sickness and is then used by the vehicle to automatically adjust the vehicle operation; Par. [0157] lines 6-7 teaches the level of motion sickness of the passenger is provided to the vehicle controller; and Par. [0159] lines 1-3 teaches using video monitoring of one or more of ; wherein said control determines the likelihood for each individual occupant of developing motion sickness by processing data selected from the group consisting of (i) the individual occupant’s body and health data, (ii) data pertaining to the pupils opening of the individual occupant, (iii) data pertaining to the skin resistance of the individual occupant, (iv) data pertaining to the cold transpiration of the individual occupant, (v) data pertaining to the body temperature of the individual occupant, and (vi) data pertaining to the heart beat rate of the individual occupant (Par. [0156] lines 15-19 teach sensors collecting health, physiological, wellbeing, and/or comfort information which is used to determine if a passenger is feeling symptoms of motion sickness, and Par. [0157] lines 10-19 teaches sensors that determine a degree of motion sickness using physiological sensors that compare galvanic skin response (e.g. measuring sweat) in the palm of the hand with that of the dorsal part of the hand and arm, and cameras and/or optical sensors that collect infrared information to determine skin temperature of one or more passengers); and wherein said control performs a function (Par. [0156] lines 18-20 teaches a vehicle automatically adjusting its operation in response to determining a passenger is feeling symptoms of motion sickness, and Par. [0122] lines 2-11 teaches modifying the planned driving route and altering the chosen route in order to avoid motion sickness inducing conditions)”, however Anderson does not explicitly teach “wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness”; wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness”; and the control “(i) generates a message to at least the individual occupant determined most likely to develop motion sickness, and (ii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Yamada teaches “wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood (Abstract lines 1-2 and 5-7 teaches a vehicle occupant information acquisition device that includes an acquisition unit which acquire information from the vehicle occupants riding in the vehicle relating to driving suitability of the vehicle occupants (i.e. acquires information relating to the state of the occupant, such as likeliness to develop motion sickness); Par. [0068] lines 1-5 and 9-15 teaches acquiring information representing the physical condition of an occupant (likeliness to develop motion sickness) using a heart rate sensor and images captured by cameras, and applies a weighting of points based on the state of the physical condition (weights each likelihood); and Par. [0089] lines 1-6 teaches the autonomous driving control unit repeats the processing to evaluate each occupant); wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness (Par. [0088] lines 1-6 teaches the autonomous driving control unit calculates the evaluation value of the occupant by adding the respective weightings; and Par. [0090] lines 3-8 and 14-15 teaches the autonomous driving control unit selects and alerts the occupant who is suitable for driving (most likely to develop motion sickness) by displaying the occupants in order from the highest evaluation value, which is the order of highest suitability of driving (most likely to develop motion sickness))” and wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness (Abstract lines 9-13 teaches the microcomputer causes the alert unit to alert one of the vehicle occupants determined to be suitable to drive the vehicle (perform a function) based on the information acquired by the acquisition unit that the occupant has been selected to drive the vehicle (most likely to develop motion sickness); and Par. [0021] lines 1-5 teaches the microcomputer controls the changing unit (performs a function) such that the seat on which the occupant selected by the microcomputer as suitable to drive (most likely to develop motion sickness) is sitting is changed to a position and facing a direction suitable for driving)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Anderson to incorporate the teachings of Yamada to have the control taught by Anderson weight the determined evaluation value (such as a likeliness to develop motion sickness taught by 
	The motivation for doing so would be to evaluate occupant information acquired by sensors to easily select and alert an occupant most suitable to drive (Yamada, Par. [0016] lines 4-7).
	However, the combination of Anderson and Yamada does not explicitly teach the control “(i) generates a message to at least the individual occupant determined most likely to develop motion sickness, and (ii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Kobayashi teaches the control “(i) generates a message to at least the individual occupant determined most likely to develop motion sickness, and (ii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness (Fig. 3A, Par. [0053] lines 1-3 and Par. [0054] lines 1-2 teaches controller displaying a warning (generating a message) on a display to the vehicle passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson and Yamada) regarding motion sickness and setting the display to OFF after a lapse of a certain period of time)”.

	The motivation for doing so would be to enable the occupant to be less susceptible to motion sickness (Kobayashi, Par. [0062] lines 7-8).
	However, the combination of Anderson, Yamada, and Kobayashi does not explicitly teach the control “(ii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness”.
	From the same field of endeavor, Rober teaches “(ii) generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness (Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson, Yamada, and Kobayashi), and Par. [0057] lines 1-10 teaches vehicle sensors monitoring the passenger for signs of motion sickness and if early signs of motion sickness are detected, the VR system alters the virtual experience presented to the passenger)”.

	The motivation for doing so would be to mitigate effects that cause motion sickness (Rober, Par. [0048] lines 19-20).
Regarding claim 19, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 18 above, and further teaches “wherein the vehicle is autonomously controlled, and wherein said control provides at least one input to the autonomous vehicle control to reduce the likelihood of motion sickness of one or more of the plurality of occupants of the vehicle (Anderson, Par. [0118] lines 1-6 and 14-17 teaches a controller of an autonomous vehicle makes route selections (provides input) based on the susceptibility to motion sickness of one or more vehicle occupants and/or information about road characteristics and travel characteristics of various routes the vehicle may travel on, and the vehicle controller enacts motion sickness mitigation techniques to reduce a likelihood of motion sickness for the vehicle occupants)”.
Regarding claim 20, the combination of Anderson, Kobayashi, and Rober teaches all the limitations of claim 18 above, and further teaches “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a display of images for viewing by at least the individual occupant determined most likely to develop motion sickness (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger, and Par. [0057] lines 1-10 teaches vehicle sensors monitoring the passenger for signs of motion sickness and if early signs of motion sickness are detected, the VR system alters the virtual experience presented to the passenger), and wherein the displayed images provide a display of the exterior scene in real-time (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger), and wherein the displayed images are displayed on a display screen in the vehicle and the displayed images are derived from image data captured by an exterior viewing camera of the vehicle, with the exterior viewing camera having a field of view that encompasses an exterior scene that would be viewed by the individual occupant if the viewed display screen and the portion of the vehicle at which it is mounted were transparent (Rober, Par. [0048] lines 1-3 and 9-14 teaches a VR system projecting video (display of images) of the real world around or in front of the vehicle, provided by video cameras on the vehicle, to the passenger (such as the passenger determined to most likely develop motion sickness taught by the combination of Anderson, Yamada, and Kobayashi), and Par. [0052] lines 14-20 teaches providing for display .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0136842 A1) in view of Yamada (US 2017/0028987 A1), in view of Kobayashi (US 2018/0313663 A1), in view of Rober et al. (US 2018/0089900 A1), and further in view of Theis et al. (US 2018/0335776 A1).
Regarding claim 6, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 5 above, however the combination of Anderson, Yamada, Kobayashi, and Rober does not explicitly teach “wherein the optimized driving route is determined to provide a route selected from the group consisting of (i) a route having a reduced amount of curves, (ii) a route having a reduced degree of curves, (iii) a route having a reduced number of hills, and (iv) a route having a smother road surface”.
	From the same field of endeavor, Theis teaches “wherein the optimized driving route is determined to provide a route selected from the group consisting of (i) a route having a reduced amount of curves, (ii) a route having a reduced degree of curves, (iii) a route having a reduced number of hills, and (iv) a route having a smoother road surface (Par. [0056] lines 4-6 and 17-20 teaches a system adjusts driving vehicle state to decrease the risk of occupant getting sick within the vehicle, and might also adjust route path to drive a route that is easier on the passenger from a car sickness standpoint by favoring smooth highways)”.

	The motivation for doing so would be to decrease the risk of the occupant getting sick within the vehicle (Theis, Par. [0056] lines 5-6).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0136842 A1) in view of Yamada (US 2017/0028987 A1), in view of Kobayashi (US 2018/0313663 A1), in view of Rober et al. (US 2018/0089900 A1), and further in view of Schmidt et al. (US 2017/0267253 A1).
Regarding claim 8, the combination of Anderson, Yamada, Kobayashi, and Rober teaches all the limitations of claim 7 above, however the combination of Anderson, Yamada, Kobayashi, and Rober does not explicitly teach "wherein the generated message suggests that at least the individual occupant determined to most likely develop motion sickness stop using a display device”.
	From the same field of endeavor, Schmidt teaches "wherein the generated message suggests that at least the individual occupant determined to most likely develop motion sickness stop using a display device (Par. [0002] lines 1-3 teaches a method and device for avoiding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Anderson, Yamada, Kobayashi, and Rober to incorporate the teachings of Schmidt to have the generated message taught by the combination of Anderson, Yamada, Kobayashi, and Rober suggest the occupant, such as the occupant most likely to develop motion sickness, stop using a display device as taught by Schmidt.
	The motivation for doing so would be to avoid or alleviate travel sickness in a vehicle (Schmidt, Par. [0002] lines 2-3).
Regarding claim 9, the combination of Anderson, Yamada, Kobayashi, Rober, and Schmidt teaches all the limitations of claim 8 above, and further teaches “wherein said control is operable to shut down the display device a threshold period of time following the generated message (Kobayashi, Fig. 3A, Par. [0053] lines 1-3 and Par. [0054] lines 1-2 teaches controller displaying a warning (generating a message) on a display to the vehicle passenger regarding motion .

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0136842 A1) in view of Yamada (US 2017/0028987 A1).
Regarding claim 14, Anderson teaches “A vehicular control system for an autonomous vehicle that is autonomously controlled (Par. [0118] lines 1-2 teaches a controller of an autonomous vehicle and/or active suspension system), said vehicular control system comprising: a plurality of sensors disposed in the autonomous vehicle and having respective fields of sensing that encompass occupants in the autonomous vehicle (Par. [0157] lines 10-19 teaches sensors that determine a degree of motion sickness using physiological sensors that measure galvanic skin response (e.g. measuring sweat) and cameras and/or optical sensors that collect infrared information to determine skin temperature of one or more passengers); a control comprising a processor operable to process data captured by said sensors; wherein said control, responsive at least in part to processing of data captured by said sensors, determines a likelihood for each individual occupant of a plurality of occupants in the autonomous vehicle of developing motion sickness (Par. [0156] lines 7-12 and 15-20 teach sensors collecting health, physiological, wellbeing, and/or comfort information from each individual passenger, which is used to determine if a passenger is feeling symptoms of motion sickness and is then used by the vehicle to automatically adjust the vehicle operation; Par. ; wherein said control determines the likelihoods for each individual occupant of developing motion sickness by processing data selected from the group consisting of (i) the individual occupant’s body and health data, (ii) data pertaining to the pupils opening of the individual occupant, (iii) data pertaining to the skin resistance of the individual occupant, (iv) data pertaining to the cold transpiration of the individual occupant, (v) data pertaining to the body temperature of the individual occupant, and (vi) data pertaining to the heart beat rate of the individual occupant (Par. [0156] lines 15-19 teach sensors collecting health, physiological, wellbeing, and/or comfort information which is used to determine if a passenger is feeling symptoms of motion sickness, and Par. [0157] lines 10-19 teaches sensors that determine a degree of motion sickness using physiological sensors that compare galvanic skin response (e.g. measuring sweat) in the palm of the hand with that of the dorsal part of the hand and arm, and cameras and/or optical sensors that collect infrared information to determine skin temperature of one or more passengers); and wherein said control provides at least one input to the autonomous vehicle control to reduce the likelihood of motion sickness of at least the individual occupant determined most likely to develop motion sickness (Par. [0118] lines 1-6 and 14-17 teaches a controller of an autonomous vehicle makes route selections (provides input) based on the wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness”; and wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness”.
	From the same field of endeavor, Yamada teaches “wherein, responsive to determining the likelihood of developing motion sickness for each individual occupant, said control weights each likelihood (Abstract lines 1-2 and 5-7 teaches a vehicle occupant information acquisition device that includes an acquisition unit which acquire information from the vehicle occupants riding in the vehicle relating to driving suitability of the vehicle occupants (i.e. acquires information relating to the state of the occupant, such as likeliness to develop motion sickness); Par. [0068] lines 1-5 and 9-15 teaches acquiring information representing the physical condition of an occupant (likeliness to develop motion sickness) using a heart rate sensor and images captured by cameras, and applies a weighting of points based on the state of the physical condition (weights each ; wherein, responsive to weighting each likelihood of developing motion sickness, said control, based on the weighted likelihoods, determines an individual occupant most likely to develop motion sickness (Par. [0088] lines 1-6 teaches the autonomous driving control unit calculates the evaluation value of the occupant by adding the respective weightings; and Par. [0090] lines 3-8 and 14-15 teaches the autonomous driving control unit selects and alerts the occupant who is suitable for driving (most likely to develop motion sickness) by displaying the occupants in order from the highest evaluation value, which is the order of highest suitability of driving (most likely to develop motion sickness))” and wherein the control performs a function “responsive to determining the individual occupant most likely to develop motion sickness (Abstract lines 9-13 teaches the microcomputer causes the alert unit to alert one of the vehicle occupants determined to be suitable to drive the vehicle (perform a function) based on the information acquired by the acquisition unit that the occupant has been selected to drive the vehicle (most likely to develop motion sickness); and Par. [0021] lines 1-5 teaches the microcomputer controls the changing unit (performs a function) such that the seat on which the occupant selected by the microcomputer as suitable to drive (most likely to develop motion sickness) is sitting is changed to a position and facing a direction suitable for driving)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to evaluate occupant information acquired by sensors to easily select and alert an occupant most suitable to drive (Yamada, Par. [0016] lines 4-7).
Regarding claim 15, the combination of Anderson and Yamada teaches all the limitations of claim 14 above, and further teaches “wherein the at least one input comprises an optimized driving route to reduce the causes of motion sickness, and wherein responsive at least in part to the at least one input, the autonomous vehicle control controls the vehicle to follow the determine optimized driving route (Par. [0118] lines 1-6 and 14-17 teaches a controller of an autonomous vehicle makes route selections (provides input) based on the susceptibility to motion sickness of one or more vehicle occupants and/or information about road characteristics and travel characteristics of various routes the vehicle may travel on, and the vehicle controller enacts motion sickness mitigation techniques to reduce a likelihood of motion sickness for the vehicle occupants, Par. [0156] lines 18-20 teaches a vehicle automatically adjusting its operation in response to determining a passenger is feeling symptoms 
Regarding claim 17, the combination of Anderson and Yamada teaches all the limitations of claim 14 above, and further teaches “wherein, responsive to determining the individual occupant most likely to develop motion sickness, said control generates a message to at least the individual occupant most likely to develop motion sickness (Yamada, Abstract lines 9-13 teaches the microcomputer causes the alert unit to alert one of the vehicle occupants determined to be suitable to drive the vehicle (perform a function) based on the information acquired by the acquisition unit that the occupant has been selected to drive the vehicle (most likely to develop motion sickness); and Par. [0099] lines 5-6 teaches the occupant may be alerted by a voice message or an alert lamp of the like)”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0136842 A1) in view of Yamada (US 2017/0028987 A1) and further in view of Theis et al. (US 2018/0335776 A1).
Regarding claim 16, the combination of Anderson and Yamada teaches all the limitations of claim 15 above, however the combination of Anderson and Yamada does not explicitly teach “wherein the optimized driving route is determined to provide a route selected from the group consisting of (i) a route having a reduced amount of curves, (ii) a route having a reduced degree of curves, (iii) a route having a reduced number of hills, and (iv) a route having a smother road surface”.
	From the same field of endeavor, Theis teaches “wherein the optimized driving route is determined to provide a route selected from the group consisting of (i) a route having a reduced amount of curves, (ii) a route having a reduced degree of curves, (iii) a route having a reduced number of hills, and (iv) a route having a smoother road surface (Par. [0056] lines 4-6 and 17-20 teaches a system adjusts driving vehicle state to decrease the risk of occupant getting sick within the vehicle, and might also adjust route path to drive a route that is easier on the passenger from a car sickness standpoint by favoring smooth highways)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Anderson and Yamada to incorporate the teachings of Theis to have the optimized driving route taught by the combination of Anderson and Yamada be a route that favors smooth roads as taught by Theis.
	The motivation for doing so would be to decrease the risk of the occupant getting sick within the vehicle (Theis, Par. [0056] lines 5-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665